Citation Nr: 1233755	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from June 1980 to June 1984; he was additionally a member of the Army National Guard from January 1985 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a number of disabilities and assigned initial ratings.

The Veteran testified at a June 2007 hearing before the undersigned, held via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

In February 2008, the Board found that a claim of entitlement to TDIU had been raised by the Veteran at his June 2007 hearing when he reported that he had stopped working in 2002 due to his service connected disability.  The matter was referred to the Agency of Original Jurisdiction (AOJ) for development and initial adjudication. A number of other issues regarding service connection and assigned evaluations were remanded at that time.

During the processing of the Board's remand directives, however, no action was taken with respect to the TDIU claim.  When the appeal was returned to the Board in August 2011, the issue of entitlement to TDIU was found to be on appeal.  Following the February 2008 remand, a precedential Court of Appeals for Veterans Claims (CAVC or Court) decision determined that a claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  The pending appeals for increased initial evaluations and the allegations of unemployability placed TDIU in appellate status.

The August 2011 Board decision denied entitlement to increased evaluations and service connection for additional disabilities; these denials were not appealed and are final.  The sole issue of TDIU entitlement was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for appellate consideration by the AOJ.  The matter has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board requested a medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  A new examination was not required, as a doctor could refer to the most recent April 2009 examination reports for clinical findings.

The April 2009 examiner was not available, and a physician's assistant reviewed the claims file and rendered the requested opinion.  He stated that because the service-connected left ankle had not been examined, he had no basis upon which to offer an opinion regarding its impact, and so he would not address that disability.  He did consider the impact of service-connected cervical and lumbar spine disabilities, and left knee disability.  In a separate opinion, an audiologist addressed the impact of service-connected tinnitus and hearing loss.

TDIU consideration is dependent upon evaluation of the impact of all service-connected disabilities on the ability to obtain or retain substantially gainful employment.  The omission of the left ankle disability from the considered disabilities renders the resulting opinion inadequate.  Further, due to the passage of time, it is unclear if the April 2009 examinations continue to represent the actual level of current impairment.  On remand, new VA examinations are required to obtain current clinical findings, as well to secure adequate opinions regarding the impact of such on occupational functioning.

Additionally, the August 2011 remand instructed the AOJ to contact the Veteran and provide all required notice and assistance with respect to the TDIU claim.  The AOJ was specifically directed to request "relevant information concerning [the Veteran's] employment history."

As directed, the AOJ issued an October 2011 letter providing the Veteran with all required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ also specifically requested employment history information.  This was accomplished by asking the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  This form includes questions regarding the relevant employment history, as well as inquiries regarding educational achievement and vocational training.  Such are factors which must be considered in the adjudication of a TDIU claim.  38 C.F.R. § 4.16.  A review of the claims file does not show this information was provided elsewhere.

The Veteran has not responded to VA's initial request or the December 2011 follow-up request.  The requested information regarding employment history, educational achievement, and vocational attainment is important to consideration of the claim; its absence may have a negative impact on the outcome of the appeal.  Therefore, on remand, another request for a completed VA Form 21-8940 should be made, and the Veteran warned of the potential adverse effects of a failure to respond to that request.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Advise the Veteran that information requested in that form is required for proper consideration of his claim, and a failure to respond may result in the denial of the claim.

2.  Schedule the Veteran for VA spine, joints, and audio examinations.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The respective examiners must describe in full the current manifestations and functional limitations related to service-connected bulging disc at L4-L5; osteochondrosis with disc osteophyte at C4-C5 and spondylitic bar at C5-C6; residuals of left knee ACL tear; residuals of left ankle fracture; tinnitus; and hearing loss.  The examiners must specifically discuss the impact of the service-connected disabilities on the Veteran's occupational functioning; to what, if any, work environment is the Veteran best suited in light of his service-connected disabilities.  Functional limitations should be clearly identified.  The impact of nonservice-connected disabilities may not be considered.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


